Name: Commission Regulation (EEC) No 4120/87 of 21 December 1987 opening tariff quotas for the 1988 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy
 Date Published: nan

 No L 386/21 31 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4120/87 of 21 December 1987 opening tariff quotas for the 1988 fishing year for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 168 thereof, Whereas Article 168 of the Act of Accession provides for the gradual elimination of the exemptions, suspensions or tariff quotas granted by Spain for fishery products coming from joint ventures set up between natural or legal persons from Spain and from other countries ; Whereas annual quotas should be opened corresponding to such progressive elimination , for each tariff heading or subheading, subject to the overall quantities provided for in the Act of Accession ; Whereas, within the framework of these overall quantities, the quotas per tariff heading or subheading are allocated proportionally according to the scheme applicable in 1983 : Article 1 1 . For the period from 1 January to 31 December 1988 , tariff quotas shall be opened in Spain for the fishery products referred to in Article 168 of the Act of Acces ­ sion , in accordance with the provisions of that Article and with the rules laid down in the Annex hereto. 2. The customs duties applicable shall be wholly suspended on each of the products referred to in para ­ graph 1 , subject to each , of the tariff quotas specified in the Annex. Article 2 Distribution of the quantities referred to in Article 1 which rnay, where appropriate, be subject to partial alloca ­ tion on a half-yearly basis, between the undertakings referred to in Annex XII to the Act of Accession , shall be undertaken by the competent Spanish authorities . Article 3 Each quarter, not later than 1 5 days after the end of each quarter, Spain shall inform the Commission of the quan ­ tities actually imported under these quota arrangements. The Commission may at any time request a statement of the extent to which the quotas have been used up. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1988 . Whereas provision should be made for the supply of information to the Commission so that it can keep watch on the management of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission N ° L 386/22 Diario Oficial de las Comunidades Europeas 31 . 12. 87 ANEXO Producto, partida y subpartida Designation del producto Cantidades autorizadas libres de derechos 0303 78 10 0304 90 47 Merluzas del genero Merluccius spp, congeladas 15 885 0304 20 29 0304 20 31 0304 20 43 0304 20 53 0304 20 57 0304 20 83 ex 0304 20 99 Filetes congelados diversos 3 095 ex 0305 62 00 ex 0305 69 10 Bacalaos -de las especies Gadus morhua y Gadus ogac y pescados de la especie Boreogadus Saida, salados, sin secar 1 405 ex 0303 42 ex 0303 43 ex 0303 49 , Rabiles (Thunnus albacares) listados o bonitos de vientre rayado (Euthynnus (Kastsuwonus) pelamis) y patudos (Parathunnus obesus) congelados ¢ 1 405 ex 0303 ex 0304 20 13 ex 0304 90 Salmones (Oncorhynchus spp, salmo salar, Hucho hucho) congelados, otros productos de la pesca variados congelados incluidos los hÃ ­gados, ¢ huevas y lechas 3 995 ex 0302 ex 0304 10 99 Pescados variados frescos 11 150 ex 0307 99 1 1 Illex spp, congelados 6 990 ex 0307 21 ' ex 0307 29 ex 0307 41 ex 0307 49 ex 0307 51 ex 0307 59 ex 0307 91 ex 0307 99 Moluscos, vivos, frescos o congelados 6 075 0306 1 1 00 0306 13 90 0306 14 30 0306 19 30 Langostas (Palinurus spp, Panulirus spp, Jasus spp) buey (cancer Pagu ­ rus) Cigalas (Nephrops norvegicus) y gambas distintas de las de la familia Pandalidae y el genero Crangon, congelados 5 800 ex 0306 21 00 0306 22 10 ex 0306 24 30 ex 0306 29 30 Langostas (Palinurus spp, Panulirus spp, Jasus spp) Bogavantes (Homarus spp) Buey (Cancer pagurus), y cigalas (Nephrops norvegicus) vivos y frescos 555 Total . 56 355